In The 


Court of Appeals


Ninth District of Texas at Beaumont

________________


NO. 09-09-00421-CV

 _____________________


HILTON W. YEE AND SADLER CLINIC ASSOCIATION, Appellants


V.


RON-MARIE JOHNSON, INDIVIDUALLY AND AS REPRESENTATIVE

OF THE ESTATE OF ANGELINA SULGROVE, JACK SULGROVE,

BEVERLY PAYNE, DWIGHT ALLEN SULGROVE, STEVEN SULGROVE,

AND GALE HERNANDEZ, Appellees





On Appeal from the 9th District Court
Montgomery County, Texas

Trial Cause No. 08-11-10709-CV




MEMORANDUM OPINION

	Appellants Hilton W. Yee and Sadler Clinic Association, and appellees Ron-Marie
Johnson, Individually and as Representative of the Estate of Angelina Sulgrove, Jack
Sulgrove, Beverly Payne, Dwight Allen Sulgrove, Steven Sulgrove, and Gale Hernandez,
have filed a joint motion to dismiss this accelerated appeal. The motion is voluntarily made
by agreement of the parties prior to any decision of this Court. See Tex. R. App. P. 42.1(a). 
No other party filed notice of appeal.  We grant the motion and dismiss the appeal.  
	APPEAL DISMISSED.
							_________________________________
								   DAVID GAULTNEY
									    Justice
Opinion Delivered December 3, 2009								
Before McKeithen, C.J., Gaultney and Kreger, JJ.